DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims filed 2/27/20. Claims 1-20 are pending and claims 1 and 15 are the independent claim.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance and reasons for allowance
4. Claims 1 and 15 are allowed. Claims 2-14 and 16-20 are allowed by virtue of their dependence on claims 1 and 15.
5. The following is an examiner’s statement of reasons for allowance: prior ar6t fails to disclose or suggest:
Claims 1 and 15:
A method/spectrometer of automatically generating a background measurement in a spectrometer comprising the steps of:
determining for each of the plurality of candidate scans if the candidate scan correlates to an orthonormal basis set that is associated with a recent background description;
generating a new background measurement from a plurality of the background scans stored in the scan cache if a current background measurement is older than a preselected time interval.

Relevant prior art
6. Prior art by Spragg (US 6118529) discloses a method of automatically generating a background measurement in a spectrometer [col 3, lines 33-45] comprising the steps of collecting a plurality of candidate scans in the spectrometer and recorded over time [col 2 lines 66-67, col 3 lines 1-14], determining for each of the plurality of candidate scans if the candidate scan correlates with a recent background description [col 3 lines 15-29]; saving each candidate scan as a background scan in a scan cache [column 3 lines 33-45]. Spragg fails to disclose or suggest saving each candidate scan that correlates to the orthonormal basis set as a background scan in a scan cache or generating a new background measurement from a plurality of the background scans stored in the scan cache if a current background measurement is older than a preselected time interval.
Sun (US 2013/0090865) discloses a method of automatically generating a background measurement in a spectrometer but fails to disclose again, saving each candidate scan as a background scan in a scan cache or generating a new background measurement from a plurality of the background scans stored in the scan cache if a current background measurement is older than a preselected time interval.
Gethner et al. (US 5446681) discloses a method of automatically generating a background measurement in a spectrometer but fails to disclose or suggest saving each candidate scan that correlates to the orthonormal basis set as a background scan in a .
In the instant invention, since the background profile changes over time, when ambient temperature, humidity and other conditions change, use of the same background measurement for a long period of time is avoided. The background scans are automatically provided and that reduces the uncertainties due to drifts in the background profile.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884